Citation Nr: 0329823	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  98-05 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Service connection for the residuals of injury to the 
right knee.

2.  Service connection for the residuals of laceration to the 
left middle finger.



REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The appellant served on active duty from May 1975 to May 
1978.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.

The veteran testified before the undersigned Veterans Law 
Judge in November 1999, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West 
2002).  A transcript to that hearing has been associated with 
the record on appeal.     

This case was previously before the Board in February 2000, 
when the Board denied the veterans' claims.  The veteran 
appealed to the Court of Appeals for Veterans Claims (Court) 
which, in January 2001, issued a decision vacating the 
Board's February 2000 decision and remanding for further 
development in accordance with the Veterans Claims Assistance 
Act of 2000 (VCAA).  Accordingly, the Board remanded the case 
for further development in November 2001 requesting, 
specifically, that the RO again attempt to locate the 
veteran's missing service medical records and that it afford 
the veteran examinations to determine the nature, extent, and 
etiology of any manifested right knee and left middle finger 
disability.

The claims file is now again before the Board.  Review of the 
records reflects that the RO attempted to comply with the 
terms of the Remand.  Nonetheless, for reasons explained 
below, the Board finds that the case must again be remanded 
for further development.


REMAND

There was a significant change in the law during the pendency 
of this appeal.  The VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  This law redefines the VA's duty 
to assist, enhances its duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim, 
and eliminated the well-grounded claim requirement.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West 2002).

The veteran testified credibly before the undersigned 
Veterans Law Judge in November 1999 that he injured his left 
knee during active service, requiring treatment with a cast 
for 6 to 8 weeks, and physical therapy for 3 weeks following 
the removal of the case.  In addition, he testified that he 
cut his left middle finger on a piece of equipment in his job 
as auto repair specialist.  The cut required 6-8 stitches, 
and several follow-up visits.

Even after extensive searches through the National Personnel 
Records Center (NPRC), the only service medical records 
located are the veteran's reports of medical history and 
examination at entry to and discharge from active service in 
December 1974 and March 1978, respectively.  The Board notes 
that the veteran made no complaints of any symptoms or 
conditions upon entrance into active service.  However, on 
discharge from active service, he indicated that he had 
experienced broken bones and a "trick" or locked knee.

The Board finds that further efforts to reconstruct the 
veteran's service medical records must be made.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA v. Sec'y of VA), No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in DAV 
v. Sec'y of VA.  The Federal Circuit found that the 30-day 
period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

2.  The RO should request that the 
veteran identify the unit(s)/command(s) 
to which he was assigned during his 
active service.  He should also again be 
asked to identify, as specifically as 
possible, any and all military or 
civilian health care facilities at which 
he received treatment for any of his 
claimed disabilities while on active 
service and when such treatment was 
received.

3.  The RO should then make a specific 
attempt to obtain any additional service 
medical records, including any and all 
clinical medical records, for the 
appellant.  In particular, the RO should 
request clinical medical records of 
treatment accorded him at the medical 
facilities affiliated with 1st 
Maintenance Company, Fort Riley, Kansas; 
Aberdeen Proving Grounds, Maryland; and 
the U.S. Army base at Wonju, Korea.

4.  If the service medical records are 
unavailable, the RO should use 
alternative sources to obtain such 
records, using the information of record 
and any additional information the 
appellant may provide.  

Alternative sources should include, but 
not be limited to, methods of 
reconstruction of service records used in 
fire-related cases and reconstruction 
from unit morning reports and unit 
histories.

If necessary, the RO should request that 
the appellant or his representative 
provide further information.  The RO 
should consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
personnel records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1 Part 
III, chapter 4, paras. 4.28 and 4.29.

5.	The RO should offer the appellant the 
opportunity to obtain 
a.	Statements from fellow service-
members ("buddy statements") who 
may have witnessed his knee and 
finger injury or his treatment 
with cast and stitches, 
respectfully
b.	letters he may have sent to 
family members or friends while 
on active service
c.	statements from family members or 
friends who may have observed his 
condition (favoring of the left 
knee, scar on the left middle 
finger) upon return from active 
service
d.	statements from physicians who 
may have treated him immediately 
following his discharge from 
active service in 1978, or
e.	any other documentation that 
would tend to corroborate his 
assertions.

6.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the appellant's claims for service 
connection for the residuals of injury to 
the left knee and for residuals of 
laceration to the left middle finger.  If 
the decisions remain in any way adverse 
to the appellant, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




